DETAILED ACTION
Status of Claims
Applicant has amended claims 1 and 8-12.  Claims 12 and 13 have been added.  No claims have been canceled.  Thus, claims 1-13 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 07 October 2022 with respect to:
objection to claim 1,
double patenting rejection;
rejection of claim 1 under U.S.C. § 112(a),
rejections of claims 1-11 under U.S.C. § 112(b),
rejection of claim 10 under U.S.C. § 112(d),
rejection to claims 1-11 under U.S.C. § 101, 
rejections of claims 1-3, 5-8 and 11 under 35 U.S.C. § 103 as being unpatentable over de Lima et al (US Pub. No. 20140359638 A1) in view of Kittelsen et al (US Pub. No. 20110225081 A1), in further view of Banke et al (US Patent No. 8,660,936 B1),
rejections of claim 4 under 35 U.S.C. § 103 as being unpatentable over de Lima in view of Kittelsen, in further view of Banke, in further view of Driscoll et al (US Pub. No. 20080243672 A1),
rejections of claim 9 under 35 U.S.C. § 103 as being unpatentable over de Lima in view of Kittelsen, in further view of Banke, in further view of Waelbroeck et al (US Pub. No. 20040210511 A1),
rejections of claim 10 under 35 U.S.C. § 103 as being unpatentable over de Lima in view of Kittelsen, in further view of Banke, in further view of Lee et al (US Pub. No. 20110040669 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges Applicant’s request to hold double patenting rejection over US Patent No. 10,152,750 in abeyance until resolution of all rejections has been made.  Accordingly, Examiner maintains double patenting rejection.
Examiner acknowledges amendments to claims to overcome claim objection and 35 U.S.C. § 112(a) § 112(b) and § 112(d)  rejections.  However, Applicant has not made substantive remarks regarding overcoming rejections and objection.  See revised claim § 112(b) rejections below.  
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility indicating that The Claims Recite Similar Features Held to be Patent Eligible by the Examiner in the Parent Application [remarks page 5 and 6].  Examiner indicates that the claims in the allowed parent application , now US patent . 10,152,750, are recited at a greater level of detail that the pending claims in this application. Specifically, the RM module and it’s function in the parent application is recited at a level of detail such that the (independent) claims are subject matter eligible.
Applicant argues subject matter eligibility under Step 2A, Prong Two: Practical Application of the 2019 PEG” in that, inter alia, 
automatically deactivating (i.e. disabling) the trading status of the market participant and preventing the execution of any of the user's pending electronic transactions (as well as rejecting additional electronic transactions from the particular participant). 
citing Applicant’s specification [0002], [0021] and [0057] [remarks pages 6-8].  Examiner notes that although the claims should be interpreted in light of the specification, the features in the specification should not be read into the claim language. As per MPEP 2111:
"The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim"
Further, limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea on a computer.  Individual method steps do not indicate the use of a computer beyond standard operations of sending, receiving and storing data ,and performing calculations. 
Applicant makes similar arguments regarding subject matter eligibility under Step 2A [remarks page 8-11].  However, Examiner maintains his position as discussed supra.
Applicant argues subject matter eligibility under Step 2B - Significantly More contending that:
claimed elements (similar to the patent-eligible claims of the parent application) contain elements that are rooted in computer technology that overcome a problem specifically arising in the realm of computer networks (i.e., preventing excessive execution of electronic transactions/runaway conditions in electronic trading systems),
and citing Berkheimer v. HP, Inc., No. 2017-1437 (Fed. Cir. Feb. 8, 2018) [remarks page 11].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Limitations reciting, inter alia, “automatically disabling”, “canceling execution”, “re-enabling” do not indicate computer technology beyond “well understood, routine, and convention”.
Rejections have been clarified herein in view of the claim amendments and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered.  In view of Applicant' s arguments and claim amendments, Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application, filed 08 April 2022, is a continuation of app 16/191,491, filed 15 November 2018, and is now U.S. Patent No. 11,321,778.  App 16/191,491 is a continuation of app 14/683,256, filed 10 April 2015, and is now U.S. Patent No. 10,152,750.   App 14/683,256 is a division of 14/570,778, filed 15 December 2014, and is now U.S. Patent No. 10,002,388,  App 14/570,778 Claims Priority from Provisional Application 61/922,762, filed 31 December 2013. Accordingly, this application is given priority to 31 December 2013.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,152,750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is a system performing a method which is broader than the computer-implemented method of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in the limitations:
receiving one or more electronic messages associated with a user having a status that is active, each electronic message indicating a breach of a predetermined threshold; 
and:
automatically disabling the status of the user; 
it is not clear what the constitutes a status that is active and a “disabled” status.
Regarding claim 1, the limitations:
receiving one or more electronic messages associated with a user having a status that is active, each electronic message indicating a breach of a predetermined threshold;
determining whether the breach of the predetermined threshold, indicated in the one or more electronic messages, occurred within a rolling time period;
determining that a total number of breaches exceeds a predetermined maximum;
are vague and indefinite in that it is not clear what constitutes a “total number of breaches”.  Perhaps the Applicant means to convey counting breaches over the rolling period of time.  However, in as much as “each electronic message” indicates  “a breach”, Applicant should claim counting electronic messages if that is indeed what he intends to convey.
Regarding claim 1, the limitation:
re-enabling the status of the user in response to at least one of a risk-reset event, the at least one re-enablement request and the tracked number of re-enablement requests, thereby permitting acceptance of additional electronic transactions from the user.
is vague and indefinite in that it is not clear if the Applicant is claiming “permitting acceptance of additional electronic transactions from the user” in that it is not explicitly claimed. If “permitting acceptance of additional electronic transactions from the user” were explicitly claimed, it is not clear what method step “permitting acceptance” means to convey; the metes and bounds of the limitation is not clear.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-13 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to a system for rejecting electronic transactions which is a judicial exception of a fundamental economic practice of mitigating risk which is a method of organizing human activity. 
Claim 1 recites, in part, a system for performing the steps of:
receiving one or more “messages” associated with a user having a status that is active, each “message” indicating a breach of a predetermined threshold; 
determining whether the breach of the predetermined threshold, indicated in the one or more “messages”, occurred within a rolling time period;
determining that a total number of breaches exceeds a predetermined maximum; 
automatically disabling the status of the user; 
cancelling execution of any pending “transactions” associated with the user; 
rejecting additional “transactions” from the user; and 
receiving at least one re-enablement request associated with the user;
tracking a number of re-enablement requests associated with the user during a set time period; and
re-enabling the status of the user in response to at least one of a risk-reset event, the at least one re-enablement request and the tracked number of re-enablement requests, ‘thereby permitting acceptance of additional “transactions” from the user.
which is a series of steps which describes the judicial exception of the fundamental business practice.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a non-transitory memory storing computer-readable instructions; 
one or more processors executing the computer-readable instruction;
electronic messages; and
electronic transactions.
These additional elements are recited at a high level of generality and are recited as being generic software components and as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-11 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Additional Comments
Regarding claims 1-13, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Temple:  “User Programmable Interrupt Mask With Timeout”, (US Pub. No. 5,875,342  A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692